—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 30, *5781991, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
In light of evidence that, during the eligible period, claimant incorporated a business, opened a corporate checking account and wrote corporate checks for equipment and supplies, there is substantial evidence for the Board’s conclusion that claimant was not totally unemployed. Because these activities took place at the same time claimant was collecting benefits and indicating on his claim form that he had no business or other activity that may produce income, there was substantial evidence to support the finding that claimant made willful misrepresentations to obtain benefits.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the decision is affirmed, without costs.